PER CURIAM.
Terry Milton Windsor appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Windsor v. Amrien, No. CA-01-799 (E.D.Va. Aug. 30, 2002). In addition, we find that Windsor’s complaints regarding the timeliness of the filing of Defendants’ pleadings are unfounded. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.